Citation Nr: 0002443	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee.

3.  Whether there was clear and unmistakable error in rating 
decisions prior to October 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1975, 
June 1976 to October 1976, December 1976 to December 1978, 
and June 1979 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In August 1998, the Board issued a decision denying service 
connection for disability of the tibia or fibula and right 
ankle and remanding the issue of entitlement to service 
connection for a left knee disability.  It was also concluded 
in that decision that the issue of entitlement to service 
connection for degenerative arthritis of the right knee was 
moot and that the issue of whether there was clear and 
unmistakable error in ratings prior to October 1992 was not 
in appellate status.  By memorandum decision dated in March 
1999, the United States Court of Appeals for Veterans Claims 
(Court) affirmed the denial of service connection for 
disability of the tibia or fibula and right ankle disorder, 
dismissed the appeal with respect to service connection for a 
left knee disability, and remanded the Board's decision with 
respect to the issues of service connection for degenerative 
arthritis of the right knee and whether there was clear and 
unmistakable error in rating decisions prior to October 1992.  
A copy of the Court's memorandum decision has been included 
in the veteran's claims file.


REMAND

The Board's August 1998 decision remanded the issue of 
entitlement to service connection for a left knee disability.  
The Court has indicated that there is a timely notice of 
disagreement with the October 1992 RO decision holding that 
there was no clear and unmistakable error in previous 
ratings.  A statement of the case has not been issued with 
respect to this issue and the veteran's representative has 
requested appropriate development in this regard.  The Court 
also indicated that additional consideration should be given 
to whether or not the veteran is entitled to a separate 
disability rating for degenerative arthritis of the right 
knee.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The actions requested in the Board's 
August 1998 remand with respect to the 
issue of entitlement to service 
connection for a left knee disability 
should be completed.

2.  After undertaking any appropriate 
development the RO should adjudicate the 
issue of whether or not the veteran is 
entitled to a separate disability rating 
for degenerative arthritis of the right 
knee.

3.  The RO should issue a statement of 
the case relating to the issue of whether 
there is clear and unmistakable error in 
rating decisions prior to October 1992.  
All appropriate appellate procedures 
should then be followed, including 
determining whether or not a timely 
substantive appeal has been received.

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case, if 
appropriate, on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





